Citation Nr: 1618969	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  13-17 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a right shoulder injury.

2.  Entitlement to service connection for residuals of heat exhaustion.  

3.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active duty service from March 2000 to April 2000.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from March and November 2013 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a March 2016 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

The Board notes that the issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) was certified to the Board in April 2016.  However, the Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran is currently in line for a Board hearing on that issue.  

In addition, in April 2016, the Veteran filed a timely notice of disagreement (NOD) as to the propriety of a reduction of the disability rating for his service-connected posttraumatic stress disorder (PTSD) in a March 2016 rating decision.  VACOLS indicates that a statement of the case (SOC) addressing that issue is pending.    

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There was no event, disease, or injury manifesting in a right shoulder disability during active service, symptoms of a right shoulder disability were not continuous or recurrent in service, symptoms of a right shoulder disability have not been continuous or recurrent since service separation, and there is no medical nexus between the current right shoulder disability and active service.

2.  The evidence does not demonstrate a current disability resulting from heat exhaustion during active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a right shoulder injury are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  The criteria for service connection for residuals of heat exhaustion are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  

The conditions at issue are not any of the "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.309(b) (requiring continuity of a condition after service if chronicity is not found in service) does not apply to this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Residuals of a Right Shoulder Injury

The Veteran contends that he has residuals of a right shoulder injury that occurred during active service.  Specifically, he avers that he fell off of a platform during basic training, injuring his right shoulder, and that he has experienced right shoulder symptoms ever since that incident.  

After a review of all the evidence of record, lay and medical, the Board finds that the preponderance of the evidence demonstrates that there was no event, injury, or disease manifesting a right shoulder disability during active service, and that the preponderance of the evidence demonstrates that symptoms of a right shoulder disability were not continuous or recurrent in service.    

The Veteran's service treatment records are entirely negative for complaints, reports, symptoms, findings, treatment, or diagnoses of a right shoulder disability.  Moreover, the Veteran testified at the Board hearing that he did not seek treatment for his right shoulder symptoms during active service.  

While he is competent to state that he fell off of a platform and has credibly described that event, the lack of any report of right shoulder symptoms during active service (and, as described below, for many years after) provides highly probative evidence against a finding that the fall resulted in a right shoulder disability.  

The Board next finds that the preponderance of the evidence demonstrates that symptoms of a right shoulder disability have not been continuous or recurrent since separation from active service in April 2000.  Following separation from service in April 2000, the evidence of record does not show any complaints, diagnosis, or treatment for a right shoulder disability until October 2013, when the Veteran told his VA primary care clinician that he had experienced right shoulder pain and dislocation since active service.     

The absence of post-service complaints, findings, diagnosis, or treatment for the claimed disorder for 13 years after service separation until 2013 is one factor that tends to weigh against a finding of continuous or recurrent symptoms of a right shoulder disability after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claim for service connection in January 2013 for multiple disabilities, but did not mention right shoulder symptoms at that time.  This suggests to the Board that there was no pertinent symptomatology of a right shoulder disability at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a right shoulder disability, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not incur his current right shoulder disability in service, or the lack of right shoulder symptomatology at the time he filed the claim, or both.

With regard to the Veteran's recent assertions made in the context of the current disability claim of continuous or recurrent right shoulder disability symptoms since service, the Board finds that these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertions of continuous or recurrent right shoulder disability symptoms after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records, which are negative for any signs, symptoms, complaints, treatment, or diagnoses of a right shoulder disability; the lack of any documentation of reports or treatment for a right shoulder disability until 2000; and the claim for service connection for multiple disabilities in January 2013 with no mention of any right shoulder symptoms.  

As such, the Board does not find that the evidence sufficiently supports continuous or recurrent right shoulder disability symptomatology since service, so as to warrant a finding of a nexus between the current disorder and active service. 

The Board acknowledges the Veteran's statements that his current right shoulder problems resulted from the fall during active service.  However, his statements alone do not establish a medical nexus.  Indeed, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology or causation of a specific disability.  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau.

Moreover, the Board finds that no competent medical opinions are of record which support a relationship between the Veteran's current right shoulder disability and active service, nor does the medical evidence of record suggest such a relationship.

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current right shoulder disability and his military service, including no credible evidence of continuous or recurrent symptoms of the claimed disorder during active service, continuous or recurrent symptomatology of the claimed disorder following service separation, or competent medical evidence establishing a link between the Veteran's right shoulder disability and active service.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a residuals of a right shoulder injury, and outweighs the Veteran's more recent contentions regarding in-service continuous or recurrent symptoms and continuous or recurrent post-service symptoms.  

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Residuals of Heat Exhaustion

Next, the Veteran contends that he has residuals from an episode of heat exhaustion during active service.  At the Board hearing, he testified that he began to feel light-headed while marching during basic training, and that he was told by his training instructor that he had heat exhaustion and that he should step out of formation.  He testified that he did not go to sick call.  Currently, he contends that, as a result of this event, he has difficulty being out in heat, that he starts vomiting and becomes dizzy.  

After a review of all of the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran does not have any current disability related to the claimed episode of heat exhaustion during active service.  

The service treatment records are entirely negative for any complaints, reports, symptoms, findings, treatment, or diagnoses of heat exhaustion.  Moreover, as noted above, the Veteran testified at the Board hearing that he did not seek medical treatment for heat exhaustion during active service, and was merely told by his training instructor that he had heat exhaustion.

Also as noted above, the Veteran is competent to describe the claimed event and the symptoms that occurred during active service, and the Board has no reason to doubt his credibility in that regard.  However, the negative service treatment records provide highly probative evidence against a finding that the episode he describes resulted in a chronic disability.    

Post-service treatment records are also entirely negative for any report, treatment, findings, or diagnoses of any disability resulting from an in-service episode of heat exhaustion, with the exception of a December 2015 mental health consultation at which the Veteran mentioned that he cannot deal with being in the heat.  Notably, he did not state that his heat intolerance resulted from any event during active service.  In any case, the overwhelming preponderance of the evidence demonstrates no current disability related to the claimed episode of heat exhaustion during active service.  

Regarding the Veteran's statements that he has a current disability related to heat exhaustion in active service, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, while the Veteran is competent to provide his lay description of symptoms, such as intolerance to heat, dizziness, and vomiting, he is not competent to determine whether these symptoms constitute a residual disability of an event that occurred during active service.  Such a diagnosis and finding of medical etiology requires specific medical knowledge and training.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).    

Without a showing of residual disability resulting from the claimed episode of heat exhaustion during active service, the claim for service connection must be denied.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current disability, as is the case here, that holding would not apply.

Because a current disability has not been shown by competent evidence, the Board does not reach the additional question of the relationship of the claimed residuals of heat exhaustion and the claimed event in service.  

Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for residuals of heat exhaustion, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  The duty to notify was satisfied by way of a May 2013 letter to the Veteran.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, Social Security Administration records, and the Veteran's statements, including his testimony at the March 2016 Board hearing.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2016 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claims, including regarding specific evidence that may help substantiate his claims.  Moreover, neither the Veteran, nor his attorney, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.
  
The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed service connection for residuals of a right shoulder injury or heat exhaustion; however, the Board finds that a VA examination is not necessary in order to decide these issues.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability, and (2) indicate that those symptoms may be associated with his active military service. 

In this case, the Veteran's service treatment records are negative for any complaints of or treatment for either a right shoulder disability or heat exhaustion.  Thus, the weight of the evidence demonstrates that the Veteran did not sustain an injury, disease, or event relating to the claimed disabilities in service, and there is no duty to provide a VA medical examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  As explained in this decision, the Board also finds that the weight of the evidence demonstrates no continuous or recurrent symptoms of a right shoulder disability in service and no continuity of symptoms of a right shoulder disability since service separation.  Because there is no in-service injury or disease to which a competent medical opinion could relate the current right shoulder disability, and because, as explained above, there is no evidence of any chronic disability resulting from heat exhaustion, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for residuals of a right shoulder injury or heat exhaustion.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's right shoulder disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's right shoulder disability and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of an in-service injury, disease, or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

Notably, neither the Veteran nor his attorney has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for residuals of a right shoulder injury is denied.  

Service connection for residuals of heat exhaustion is denied.  


REMAND

The Veteran contends that his current low back disability resulted from a fall off of a platform during basic training.  Service treatment records are negative for any description of this injury or for any symptoms, findings, or diagnosis of a low back disability.  

However, in January 2013, a private chiropractor wrote a letter in which he stated that the Veteran's current back pain is most likely the result of altered biomechanics of the L5-S1 facet joint interplay, and that, moreover, extreme positions held for prolonged periods can cause the pain pattern demonstrated by the Veteran.  Further, the chiropractor stated that it is as likely as not that the Veteran's work duties during active service initiated the intermittent, recurrent lumbosacral pain that he now experiences.  

Accordingly, the issue of entitlement to service connection for a low back disability is REMANDED for the following action:

1.  Obtain and associate with the claims any updated VA medical records that may exist, or other medical records as may be reasonably identified by the Veteran.  

2.  Afford the Veteran an opportunity to attend a VA examination and opinion from an appropriate examiner addressing the nature and etiology of the Veteran's claimed low back disability.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The claims file should be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.

a.  The examiner should first identify any current low back disabilities.

b.  Next, the examiner should offer the following opinion:  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's current low back disability, if extant. was incurred during or caused by active service?    

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


